Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 1 of 10 PageID #: 81




                         EXHIBIT G

    Deposition of Former KCDAO
  Detective-Investigator Christopher
 Salsarulo in Quezada v. Brown, 08 CV
     5088 (E.D.N.Y.), Jan. 19, 2012
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 2 of 10 PageID #: 82


                                                                                      Page   1
 1

 2                        IN THE UNITED STATES DISTRICT                       COURT
 3                       FOR THE EASTERN DISTRICT                      OF NEW YORK
 4                       Case      No.    08-CV-5088           (KAM) (VVP)
 5

 6
       -----------------------------------x
       RUDDY QUEZADA,
 7

 8                                             Petitioner,
 9                v.

11     WILLIAM BROWN, Superintendent,
12     Eastern         NY Correctional             Facility,
13

14                                             Respondent.
       -----------------------------------x
15

16               DEPOSITION         OF CHRISTOPHER SALSARULO
17                     New York,         New York
18                     Thursday,         January      19,      2012
19

20

21     Reported         by:
       Arny A. Rivera,             CSR, RPR,        CLR
                                                                                                 .
22     JOB NO.          45619
23

24

25



                                   TSG Reporting- Worldwide    877-702-9580
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 3 of 10 PageID #: 83


                                                                                           Page   2
 1

 2                                                   January         19,      2012
 3                                                   1:13     p.m.
 4

 5                  Deposition          of    CHRISTOPHER
 6     SALSARULO held          at     the     office         of    HUGHES,
 7     HUBBARD, & REED, LLP,                  One Battery             Park
 8     Plaza,      New York,        New York,            pursuant          to
 9     Notice,      before     Amy A. Rivera,                 Certified
10     Shorthand       Reporter,            Registered            Professional
11     Reporter,       Certified            LiveNote         Reporter,           and   a
12     Notary      Public    of     the      State       of New York.
13

14

15

16

17

18

19

20

21

22

23

24

25



                                 TSG Reporting - Worldwide     877-702-9580
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 4 of 10 PageID #: 84


                                                                               Page   3
 1

 2     APPEARANCES:
 3     HUGHES HUBBARD & REED
 4     Attorneys     for     Petitioner
 5            One Battery            Park    Plaza
 6            New York,        New York        10004
 7
       BY:    DAVID B. SHANIES,               ESQ.
 8            GABRIELLE Y. VAZQUEZ, ESQ.
 9

10

11     KINGS COUNTY DISTRICT                 ATTORNEY'S OFFICE
12     Attorneys     for     Respondent
                                                                                          '

13            Renaissance            Plaza    at
14            350 Jay       Street
15            Brooklyn,       New York         11201
                                                                                              .
16     BY:    PHYLLIS MINTZ, ESQ.                                                             .




17            MARIE-CLAUDE WRENN, ESQ.
18     Assistant     Executive           District         Attorneys
19

20

21

22

23

24

25



                               TSG Reporting- Worldwide    877-702-9580
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 5 of 10 PageID #: 85


                                                                                                                                   Page   4
 1                                      CHRISTOPHERSALSARULO
 2     C H R I S T O P H E R                                    SALSA                        RU         L 0,        having
 3
       been      duly       sworn,            testified                as         follows:
 4     EXAMINATION
 5           BY MR. SHANIES:
 6                 Q.            Good         afternoon,                 sir.
 7                 A.            Good         afternoon.
 8                 Q.            Just         before           we get               into          questions,                   I
 9
       just      want       to    go over               a couple              preliminary                          things,
10     pretty         standard            requests                  for a deposition,                               just
11
       that      we try          to     not      to        talk        over             each       other            so     that
12     the     court        reporter             can          take       down both                      of    our
13     statements.                And if              you      can,          try          to      remember                to
14     give      verbal          answers              so      that,          again,               for        the      court
15     reporter.
16                               Other          than          that,          if         you     don't
17     understand              a question,                    please              let        me know and                   I'll
18     be     happy       to     clarify.                  And if            you          don't          know the
19     answer,          that's          fine,          too,           just          let        me know.
20                               Is     that          fair        enough?
21                 A.            That       is        fair.
22                 Q.            Okay.           So,          can      you         tell         me,          please,
23     where       you're         currently                   employed?
24                 A.            Yes.           I'm        a Special                    Agent       with            the
25     Drug      Enforcement                Administration                              in     New Jersey.


                                        TSG Reporting - Worldwide                 877- 702-9580
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 6 of 10 PageID #: 86

                                                                                                                                Page   5
 1                                       CHRISTOPHER SALSARULO
 2                 Q.             And when did you begin                                    that
 3     employment?
 4                 A.             I believe                it      was      around           --     it     was           the
 5     fall      of      1995,          around           September,                 I believe.
 6                 Q.             And prior               to       that,          where          were      you
 7
       employed?
 8                 A.             By the           Kings           County           District
 9     Attorney's               office.
10                 Q.             And when               did       you      begin           at     the     DA's
11     off ice?
12                 A.             I'm      not       sure          of      the      date.           I'm
13     thinking           it      was      around               1992,       or      so.          Yeah,          I think
14     1992.
15                 Q.            Was that                your       first           employment                  or       were
16     you      employed           elsewhere                before               that?
17                 A.            Well,           I had           jobs       since           I was         16,        but
18     before          that,       out       of      college,               I worked               for     --
19     actually,               across        the         street,            at      Bear         Stearns             &
20     Company,           2 Broadway.
21                 Q.            Maybe           let's           go in        order.               So,
22     immediately               before            the      DA's           office           in     '92,     Bear
23     Stearns          was       your       job         directly             before             that?
24                 A.            No.         I left              Bear       Stearns              and      went           to
25     work      for      the      family           business.                     My family               has        a


                                          TSG Reporting - Worldwide              877-702-9580
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 7 of 10 PageID #: 87


                                                                                                                Page   70
 1                                     CHRISTOPHER SALSARULO
 2                              MS. VAZQUEZ:                   We can         take      a break.
 3                              MS. MINTZ:               Just         take      a stretch.
 4                              MR. SHANIES:                   Do you         want      to     take        5,
 5                10 minutes.
 6                              MS. MINTZ:               Yes.
 7                              MR. SHANIES:                   All     right.
 8                              (Recess.)
 9        BY MR. SHANIES:
10                Q.            Do you         know someone                  named       Tom Buda,
11     B-U-D-A?
12                A.            I don't          believe             I do.
13                Q.            Have      you     heard         his        name       since         you've
14     been      contacted             about      this         case?
15                A.            This      morning           ADA Mintz              mentioned            that
16     name      and     I said         I didn't            remember            that        name.
17                Q.            You don't           recall            whether          --     or     do you
18     recall       --    let     me start              over         and     strike         that.
19                              Do you         recall          whether          Tom Buda             was
20     present         on March           11th      or      March          12th,       1993?                                :




21                A.            I do not          recall.
22                Q.            Do you         recall          anything            about       that
23     detective?
24                A.            No.
25                Q.            When you          executed             material             witness


                                       TSG Reporting- Worldwide        877-702-9580
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 8 of 10 PageID #: 88


                                                                                                                                     Page 71
 1                                           CHRISTOPHER SALSARULO
 2     orders,              did      you       always             keep      the         person             in   a hotel
 3     or      only         some        of     the        time?
 4                    A.             I don't              remember              if      all         material
 5     witnesses                 were        placed            in     a hotel            or         not.
 6                    Q.             That          did      happen          sometimes                    though,
 7
       right?
                                                                                                                                               I•
 8                    A.             Yes.
 9                    Q.            And one               of      your      jobs         was to              stay         with
10     the      person             while           they        were        in     the         hotel?
11                    A.             Yes.
12                    Q.             Do you              recall           whether             you        went       to     a
13     hotel          on March               11th         or      12th,         1993?
14                    A.             I do not.
15                    Q.            What           would          you      typically                 do while              you
16     were          at     a hotel            with         someone             subject              to      a material
17     witness              order?                                                                                                             ,,
                                                                                                                                               I




18                    A.            We would                check          into         the         hotel,          get        two
19     adjoining                 rooms,            where          you      could         pass            through           from
20     one      room         to     the        other.               The material                     witness              would
21     then          have        free        range          of      the     room.
22                                  We would                usually             lock          his        door       --     his
23     or      her        door      to       the         outside           so that             person           would
24     have          a difficult                   time        getting            out.              If     he or          she
25     tried          to     get        out,        it      would          have        to      physically                  be


                                             TSG Reporting- Worldwide 877-702-9580
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 9 of 10 PageID #: 89


                                                                                                                                     Page 72
 1                                         CHRISTOPHERSALSARULO
 2     through,              you      know,          us        to     get      out        through             our       door.
 3                                  Most        of     the          time       I remember                   everybody
 4     watched              TV,     ordered            some           food,          and        then        the
 5     detective              investigators                         would          work         a shift             until
 6     either          that         person,            the          material              witness,                would         be
 7
       brought              back      to    the        DA's           office            or      a couple               other
 8     Dis      would         come         to     relieve              us.
 9                    Q.            And how did                     you      lock         the       hotel           door?
10                    A.            We usually                  take         a set            of    handcuffs                 and
11     secure          it     somehow             so      it        would          be     very          difficult
12     for      the        material             witness               to     get        out        through             that
13     door.
14                    Q.            Did     you        ever           have         a material                 witness
15     try      to     get         out.
16                    A.            I don't            believe               so.          I don't             remember
17     that      happening                 to     me.
18                    Q.            Do you           recall            if      Sixto            tried         to       get
19     out?
20                    A.            I do not              remember.
21                    Q.            Were        both           of     the      assigned                 detectives
22     required              to     be     with        the          person           in       custody             at    all
23
       times?
24                   A.             Okay,         to      be        more       specific,                 during              like
25     a custody              in      a hotel,                 yes,         two     people              had       to    be


                                           TSG Reporting- Worldwide                877-702-9580
     Case 1:20-cv-01801-FB-PK Document 1-9 Filed 04/15/20 Page 10 of 10 PageID #: 90


                                                                                                                           Page 73
 1                                        CHRISTOPHER SALSARULO
 2      present        at     all         times.
 3                Q.             So,        in     adjoining              rooms,            was      the
 4      connecting            door          always         open?
 5                A.             Yes.
 6                Q.             And would             the        person            in      custody            go to
 7
        sleep     if     they        were          there       overnight?
 8                A.             Probably.                 I would              say      most        of    the
 9      time.
10                Q.             Did        you     sleep         also?
11                A.             Sometimes             we would                 take        naps,         yes.
12                Q.             You would             take            turns?
13                A.             Yes.
14                Q.             And were             they        allowed              to    have         visitors
15     while      they        were         in      custody?
16                A.             I don't            believe             so.
17
                  Q.             Were        they      allowed                to   make        phone           calls?
18                A.             I think            that      was dependent                       on
19      instructions                by the          ADA.
20                Q.             Do you            remember             whether             Sixto         made       any
21     phone      calls?
22                A.             I do not.
23                Q.             Do you           recall          --     do you             recall         a
24     logbook         that         you maintained                      regarding              the
25     movements            of      the      person          in    custody?


                                          TSG Reporting - Worldwide           877-702-9580
